                Case 1:20-cv-00683-CM-BCM
                  Case                    Document
                       1:20-cv-00683-CM Document 12 13   Filed
                                                     Filed     10/14/20
                                                           09/03/20      Page
                                                                      Page 1 of11of 1


                                                              ti        r.=========::,
                                                              ,_               .USDCSDNY
         UNITED STATES DISTRICT COURT                                            DOCUMENT
         SOUTHERN DISTRICT OF NEW YORK
                                                                                      ONICALLY FILED
           KAITLIN DAY,

                                          Plaintiff,
                                                                                          ~~ED: _          Jo/,    ~t-~-
                                                                                          MOTION FOR ENTRY
                      -against-                                                           OF A DEFAULT
                                                                                          JUDGEMENT
           BAR NONE, and FRANK STEO, an individual,                                       Case No: 1:20-cv-00683

                                          Defendants.
         - - - - - - - - - - - - - - -,~
                                                           rrrn:'() 1,•-;
                                                                   - d,-,,--'!·
                                                               ~- - -   -t ' - ; -
                                                                                                  r·         ~'r'
                                                                                                               , · :i
                                                               Li ~ i J L                   a ~... v   ~   .. ~- ..' ,   1.J

         PLEASE TAKE NOTICE that the attached is a true copy of a certificate of default in this matter,

         that was entered in the office of the clerk of the United States District Court for the Southern

         District of New York, on the 13 th day of March 2020. On October 6, 2020, THE COURT WILL

         ENTER A DEFAULT JUDGMENT AGAINST YOU. IF YOU ARE A CORPORATION, YOU

         CAN ONLY APPEAR THROUGH AN ATTORNEY. IF YOU ARE AN INDIVIDUAL, YOU

         MAY APPEAR BY AN ATTORNEY OR PRO SE. IN EITHER EVENT, YOU MUST TAKE

           SOME ACTION OR A JUDGMENT WILL BE ENTERED AGAINST YOU. ENTRY OF A

         JUDGMENT MAY RESULT IN A L~                    AINST YOUR PROPERTY

      . )'1l y0 _      l   Jf]J + I     o-,     1


1o  1,~l   ~VY'       cu;,  l)'ut i.i                                                DAVID H. ROSENBERG

    ~ ' cl/}, ' \ (/', Jc ~                                                          Attorneys for Plaintiff



1
0
     ii ~Ii-ft"~~ .!Ar"
     f-,-~~         ~oir7 ~ \
                                                                                     The Law Office of David H.
                                                                                     Rosenberg, P.C.
                                                                                     170 Old Country Road, Suite 600
                                                                                     Mineola, N.Y. 11501
    0<(~             \n fr                                                           Ph: (516) 741-0300
                                                                                     F: (516) 385-4848
